Citation Nr: 0509566	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-34 688A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Medical Center in Martinsburg, 
West Virginia




THE ISSUE

Whether the veteran is eligible to enroll in the Department 
of Veterans Affairs healthcare system.




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from October 1950 to October 
1954.

This appeal arises from an August 2003 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Martinsburg, West Virginia.  In this decision, the VAMC 
determined that the veteran was in Priority Group 8 and 
denied him enrollment in the VA healthcare system.

In his substantive appeal (VA Form 9) submitted in December 
2003, the veteran requested a hearing before the Board of 
Veterans' Appeals (Board).  However, he withdrew this request 
in July 2004.

The appeal is REMANDED to the VAMC and VA will notify you if 
further action is required on your part.


REMAND

According to VA regulations at 38 C.F.R. § 17.36, veteran 
claimants are broken down into eight priority groups in 
determining priority and eligibility for VA treatment.  The 
Secretary will determine which categories of veterans are 
eligible to be enrolled based on the following order of 
priority: 

(1)	Veterans with a singular or combined rating of 50 
percent or greater based on one or more service-
connected disabilities or unemployability.
(2)	Veterans with a singular or combined rating of 30 
percent or 40 percent based on one or more service-
connected disabilities.
(3)	Veterans who are former prisoners of war; veterans 
awarded the Purple Heart; veterans with a singular or 
combined rating of 10 percent or 20 percent based on 
one or more service-connected disabilities; veterans 
who were discharged or released from active military 
service for a disability incurred or aggravated in the 
line of duty; veterans who receive disability 
compensation under 38 U.S.C.A. § 1151; veterans whose 
entitlement to disability compensation is suspended 
pursuant to 38 U.S.C.A. § 1151, but only to the extent 
that such veterans' continuing eligibility for that 
care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151, veterans whose 
entitlement to disability compensation is suspended 
because of the receipt of military retired pay; and 
veterans receiving compensation at the 10 percent 
rating level based on multiple noncompensable service-
connected disabilities that clearly interfere with 
normal employability.
(4)	Veterans who receive increased pension based on 
their need for regular aid and attendance or by reason 
of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the 
Chief of Staff (or equivalent clinical official) at the 
VA facility where they were examined.
(5)	Veterans not covered by 38 C.F.R. § 17.36(b)(1) 
through (b)(4) of this section who are determined to be 
unable to defray the expenses of necessary care under 
38 U.S.C.A. § 1722(a).
(6)	Veterans of the Mexican border period or of World 
War I; veterans solely seeking care for a disorder 
associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in 
the Southwest Asia theater of operations during the 
Gulf War, or for any illness associated with service in 
combat in a war after the Gulf War or during a period 
of hostility after November 11, 1998; and veterans with 
0 percent service-connected disabilities who are 
nevertheless compensated, including veterans receiving 
compensation for inactive tuberculosis.
(7)	Veterans who agree to pay to the United States the 
applicable copayment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous 
year constitutes "low income" under the geographical 
income limits established by the U.S. Department of 
Housing and Urban Development for the fiscal year that 
ended on September 30 of the previous calendar year.  
See 42 U.S.C.A. § 1437a(b)(2).
(8)	Veterans not included in priority category 4 or 7, 
who are eligible for care only if they agree to pay to 
the United States the applicable copayment determined 
under 38 U.S.C.A. § 1710(f) and 1710(g). 

Beginning January 17, 2003, VA will enroll all priority 
categories of veterans except that those veterans in Priority 
Group 8, who either were not in an enrolled status on January 
17, 2003 or who requested disenrollment after that date.  
These veterans are not eligible to be enrolled.  38 U.S.C.A. 
§§ 1710, 1721; 38 C.F.R. § 17.36(c)(2).

Under 38 C.F.R. § 17.36(d)(1), VA must provide a veteran 
requesting VA healthcare benefits with a VA Form 10-10EZ 
(Application for Health Benefits) for completion.  Section II 
of this form provides financial information to allow VA to 
evaluate a veteran's Priority Group status.

According to the provisions of 38 C.F.R. § 17.36(d)(6), VA 
must provide a claimant with notification of his enrollment 
status and to what priority group he was assigned.  See 
38 C.F.R. § 17.36(b).  This decision must be based on all 
evidence available to VA.  The notification of this decision 
must be done by letter, inform the claimant of VA's reasons 
and bases for its decision, and inform him of his appellate 
rights.  See also 38 C.F.R. § 17.36(d)(2), (4).

In the current case, the Statement of the Case (SOC) issued 
in December 2003 reports that the veteran filed his 
application to enroll in the VA healthcare system on July 8, 
2003.  However, the actual application form submitted by the 
veteran is not contained in the claims file.  The veteran 
could be potentially eligible for enrollment under Priority 
Groups 5 and 7 if he met the financial criteria.  The only 
discussion of the veteran's financial status in the SOC is 
the finding that the veteran "has provided financial 
information that places him in Priority Group 8."  However, 
a review of the claims file fails to reveal any financial 
information was submitted by the veteran, nor does the SOC 
give specific reference what information was reviewed.  Under 
the circumstances, this case must be remanded so that the 
VAMC can provide all required development and an adequate 
reasons and bases for its determination. 

On remand, the RO should associate the veteran's original 
application received on July 8, 2003 with the claims file.  
If this application cannot be located, the veteran should be 
provided another VA Form 10-10EZ, requested to complete 
Section II, and submit this information to VA.  He should be 
informed that his failure to provide this information could 
result in an adverse decision.  VA should also provide him 
with the financial thresholds under Priority Groups 5 (at 
38 U.S.C.A. § 1722(a)) and 7 (at 42 U.S.C.A. § 1437a(b)(2)) 
at which he would be eligible for VA medical care.  Finally, 
the veteran should be requested to provide a copy of his 
Department of Defense (DD) Form 214 or other military 
separation documents that would verify his active military 
service and any awards or decorations he received during 
military. 

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  Obtain the veteran's original application 
for enrollment in the VA healthcare system 
received on July 8, 2003 and associate this 
application with the veteran's claims file.  
If this application cannot be located or no 
longer exits, then the VAMC was make an 
affirmative finding of this fact for the 
record.

2.  If the original application is 
unavailable, does not include the veteran's 
financial information, or did not consist of 
a completed VA Form 10-10EZ; then provide the 
veteran with a VA Form 10-10EZ and request 
that he fully complete it to include Section 
II.  Inform him that information in Section 
II is required if he wishes VA to conduct a 
financial assessment to determine if he his 
eligible for VA medical care in Priority 
Groups 5 and 7.  Apprise the veteran of the 
financial thresholds under Priority Groups 5 
(at 38 U.S.C.A. § 1722(a)) and 7 (at 
42 U.S.C.A. § 1437a(b)(2)) at which he would 
be eligible for VA medical care.  All 
evidence and/or responses received must be 
incorporated into the claims file.

3.  Request that the veteran submit a 
legible copy of his DD 214 or other 
military separation documents that would 
verify his active military service and 
the awards or decorations he received 
from the military.  All evidence and/or 
responses received must be incorporated 
into the claims file.

4.  Then, readjudicate the veteran's 
claim for eligibility to VA medical care, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim 
remains adverse to the veteran, he should 
be furnished a Supplemental Statement of 
the Case (SSOC) and afforded a reasonable 
period of time within which to respond 
thereto. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


